DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16, & 19-32 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 16
The prior art does not disclose or suggest the claimed “shaft part comprises the body and the I-shaped element is provided at one end of the body. wherein the I-shaped element comprises two lugs connected by a connecting bar, and wherein a recess for receiving the connecting bar is provided at the one end of the connecting portion, close to at least one convex portion of the two convex portions” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 19-32 are allowable based upon their dependency thereof claim 16.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu US PATENT No.: US 10,185,277 B1 discloses a transmission device for engagement with a photosensitive drum having a drum axis, which includes a housing detachably attached to the photosensitive drum; a sleeve coupled with the housing and arranged coaxially to the drum axis; and a transmission unit having a shaft disposed to , however is silent on shaft part comprises the body and the I-shaped element is provided at one end of the body. wherein the I-shaped element comprises two lugs connected by a connecting bar, and wherein a recess for receiving the connecting bar is provided at the one end of the connecting portion, close to at least one convex portion of the two convex portions.
Huang US PATENT No.: US 9,091,995 B1 discloses a transmission device for engagement with a photosensitive drum having a drum axis L, where a sleeve is coaxially coupled to the photosensitive drum. The transmission unit includes a shaft that is rotatable about the drum axis L relative to the sleeve and movable along the drum axis L relative to the sleeve and has a base at one end of the shaft; and at least two engagement blocks extending from two opposite sides of the base away from the drum axis L, where each engagement block is rotatable around a pivotal axis provided at the two opposite sides of the base, and the pivotal axis is perpendicular to the drum axis L. Accordingly, the transmission device can be connected with and separated from the drive member smoothly, however is silent on shaft part comprises the body and the I-shaped element is provided at one end of the body. wherein the I-shaped element comprises two lugs connected by a connecting bar, and wherein a recess for receiving the connecting bar is provided at the one end of the connecting portion, close to at least one convex portion of the two convex portions.
Huang PG. Pub. No.: US 2015/0050048 A1 discloses a transmission device for a photosensitive drum includes a sleeve, a transmission unit disposed in the sleeve and capable of moving and rotating at the same time, an elastic member, and a shell receiving the sleeve and the elastic member so that a relatively larger radius section and a relatively smaller radius section of the elastic member exert elastic force on the sleeve and the transmission unit, respectively. The transmission unit has two engagement blocks and a receiving space between them. Each engagement block has an inclined outer surface, an inner surface, an inclined top surface and an engagement concave connecting the inner and outer surfaces. The engagement concaves are opened toward opposite directions for engagement with two pillars of a drive member of an electronic image forming apparatus respectively. As a result, the transmission device can be connected with and separated from the drive member smoothly, however is silent on shaft part comprises the body and the I-shaped element is provided at one end of the body. wherein the I-shaped element comprises two lugs connected by a connecting bar, and wherein a recess for receiving the connecting bar is provided at the one end of the connecting portion, close to at least one convex portion of the two convex portions.
Zhou PG. Pub. No.: US 2018/0017933 A1 discloses a driving assembly. The driving assembly is configured to be arranged on one end of a developing cartridge, the driving assembly comprises a connector configured to engage with a driving head of an electrophotographic image forming apparatus. The connector comprises a sleeve, a , however is silent on shaft part comprises the body and the I-shaped element is provided at one end of the body. wherein the I-shaped element comprises two lugs connected by a connecting bar, and wherein a recess for receiving the connecting bar is provided at the one end of the connecting portion, close to at least one convex portion of the two convex portions.
Matsuoka et al. US PATENT No.: US 10,571,850 B2 discloses An end member is disposed in an end portion of a columnar rotating body, comprising: a shaft member; and a bearing member which holds the shaft member, wherein the shaft member comprises: a rotating shaft; and a rotating force receiving portion, and wherein at least one of the shaft member and the bearing member has a mechanism where the rotating force receiving portion moves also in a shaft line direction without be inclined by a movement of the rotating force receiving portion in a direction orthogonal to the shaft line direction or by a rotation of the rotating force receiving portion around a shaft line, however is silent on shaft part comprises the body and the I-shaped element is provided at one end of the body. wherein the I-shaped element comprises two lugs connected by a connecting bar, and wherein a recess for receiving the connecting bar is provided at the one end of the connecting portion, close to at least one convex portion of the two convex portions.
Gu et al. PG. Pub. No.: US 2017/0097609 A1 discloses a process cartridge, which comprises a process cartridge housing, a photosensitive member, a driving force receiving opening, a retractable mechanism and a control mechanism, wherein the photosensitive member is arranged inside the process cartridge housing; the driving force receiving opening is connected with the photosensitive member and provides a driving force for the photosensitive member; the retractable mechanism allows the driving force receiving opening to extend or retract in the axial direction of the photosensitive member; and the control mechanism controls the extension and retraction of the retractable mechanism, however is silent on shaft part comprises the body and the I-shaped element is provided at one end of the body. wherein the I-shaped element comprises two lugs connected by a connecting bar, and wherein a recess for receiving the connecting bar is provided at the one end of the connecting portion, close to at least one convex portion of the two convex portions.
He PG. Pub. No.: US 2011/0217073 A1 discloses a driving component, a photosensitive drum and a process cartridge. The driving component comprises a gear having one fixed end and a regulating component having a rotational driving force receiver outside the other end projecting from the gear. The regulating component is provided within the gear by being moved reciprocally and translationally along the gear's longitudinal direction and a first direction perpendicular to the longitudinal direction relative to the gear. A spring support part and a longitudinal position limit part are provided between the regulating component and the gear. The rotational driving force , however is silent on shaft part comprises the body and the I-shaped element is provided at one end of the body. wherein the I-shaped element comprises two lugs connected by a connecting bar, and wherein a recess for receiving the connecting bar is provided at the one end of the connecting portion, close to at least one convex portion of the two convex portions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852